DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1 – 22 are currently pending in this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,432,484 B2, hereinafter 484. Although the claims at issue are not identical, they are not patentably distinct from each other because:
	With respect to claims 1 and 17, 484 taught a method for aggregating select network traffic statistics for each of a plurality of network appliances connected in a communication network (column 11, lines 51-54), the method comprising: for each flow from a first network appliance, extracting a first attribute value of a first flow attribute (column 11, lines 55-56); for each flow from the first network appliance, extracting a 

A more detailed showing is produced below:








Instant Application
816 Patent
2. The method of claim 1, wherein information regarding each flow to or from a given network appliance is collected in a flow table. 

3. The method of claim 1, wherein the first and the second flow attributes are extracted at a first time interval. 

4. The method of claim 1, wherein the accumulating map is transmitted to the network information collector at a second time interval, the second time interval being a different amount of time than a first time interval. 



6. The method of claim 1, wherein the hierarchical string represents a subset of network traffic statistics collected for the first network appliance. 



7. The method of claim 1, wherein the second attribute of the hierarchical string further defines the first attribute of the hierarchical string; 








9. The method of claim 1, wherein the eviction policy determines that once the target number of entries is reached for the specified time period, any new information collected will be discarded, and not aggregated during that time period. 

10. The method of claim 1, wherein the eviction policy further determines that an evicted record is moved to an eviction log when aggregated into a higher level record of the accumulating map. 


12. The method of claim 1, wherein the eviction policy removes a predetermined number of records from the accumulating map and moves them to an eviction log, when a maximum number of entries for the specified time period is reached. 

13. The method of claim 1, further comprising: in response to a query regarding network traffic from a user, displaying a portion of the information collected from each network appliance on a graphical user interface to the user. 



15. The method of claim 1, wherein the aggregated information is stored in bins. 

16. The method of claim 1, further comprising: for each flow from the first network appliance, extracting a second network metric of the first flow attribute and its corresponding value. 

18. The system of claim 17, wherein the second attribute of the hierarchical string further defines the first attribute of the hierarchical string. 



19. The system of claim 17, wherein each of the plurality of network appliances 

20. The system of claim 17, wherein the extracted first attribute value and the extracted second attribute value are extracted at a first time interval. 

21. The system of claim 17, wherein the accumulating map is transmitted to the network information collector at a second time interval, the second time interval being a different amount of time than a first time interval at which the extracted first attribute value and the extracted second attribute value are extracted. 

22. The system of claim 17, wherein the network appliance is further configured to: generate a new accumulating map, after a previous accumulating map is transmitted to the network information collector. 


3. The method of claim 1, wherein the first and the second flow attributes are extracted at a first time interval. 

4. The method of claim 1, wherein the accumulating map is transmitted to the network information collector at a second time interval, the second time interval being a different amount of time than a first time interval. 



1. Wherein the hierarchical string represents a subset of network traffic statistics collected for the first network appliance, and the second attribute of the hierarchical string is more specific than the first attribute of the hierarchical string;   

1. Wherein the hierarchical string represents a subset of network traffic statistics collected for the first network appliance, and the second attribute of the hierarchical string is more specific than the first attribute of the hierarchical string;






7. The method of claim 1, wherein the eviction policy determines that once the target number of entries is reached for the specified time period, any new information collected will be discarded, and not aggregated during that time period. 

8. The method of claim 1, wherein the eviction policy further determines that an evicted record is moved to an eviction log when aggregated into a higher level record of the accumulating map. 


10. The method of claim 1, wherein the eviction policy removes a predetermined number of records from the accumulating map and moves them to an eviction log, when a maximum number of entries for the specified time period is reached. 

11. The method of claim 1, further comprising: in response to a query regarding network traffic from a user, displaying a portion of the information collected from each network appliance on a graphical user interface to the user. 



13. The method of claim 1, wherein the aggregated information is stored in bins. 

14. The method of claim 1, further comprising: for each flow from the first network appliance, extracting a second network metric of the first flow attribute and its corresponding value. 

1. wherein the hierarchical string represents a subset of network traffic statistics collected for the first network appliance, and the second attribute of the hierarchical string is more specific than the first attribute of the hierarchical string;

17. The system of claim 15 wherein each of the plurality of network appliances 

18. The system of claim 15, wherein the extracted first attribute value and the extracted second attribute value are extracted at a first time interval. 

19. The system of claim 15, wherein the accumulating map is transmitted to the network information collector at a second time interval, the second time interval being a different amount of time than a first time interval at which the extracted first attribute value and the extracted second attribute value are extracted. 

20. The system of claim 15, wherein the network appliance is further configured to: generate a new accumulating map, after a previous accumulating map is transmitted to the network information collector.

Allowable Subject Matter
Claims 1-22 are allowed over the prior-art (withstanding prior-art that qualifies for rejection under double patenting).  
It is to be noted, that the claims are substantially similar to those of the allowed parent case (Patent No. 10,432,484 B2) and are thus deemed allowable, in part, based on the search history of said parent case.  Likewise, an updated search did not appear to yield any relevant (non-commonly owned/invented) prior-art that would otherwise prohibit the instant application from being allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	(a)  Gil et al. (Pre-Grant Publication No. US 2002/0035628 A1).
	(b)  Gintis et al. (Pre-Grant Publication No. US 2012/0051234 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH L GREENE/Primary Examiner, Art Unit 2452